DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 11/30/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-7, 9-14, 16-22, 24-26 are allowed. 
By interpreting the claims in light of the Specification ([07]-[08]), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting different tiers of caching devices for storing portions of a content item, wherein a portion of the content item is stored in a second cache device on a second cache tier when its popularity is higher than a threshold based on a cache size of the second cache device and a size of the content item.
Related art Kolhi discloses a method comprising: causing, by a computing device user device to request, from a first caching device, a first portion of content, wherein the first caching device is in a first tier of a hierarchy of caching devices (fig. 3, 5, 6, portions of content can be requested at a cache tier, for example, the first cache level 202 or cache 1 500 in fig. 5 – cache level 1 for less popular content, insertion of content can be at any level, such as at cache level 1 as in [0037]-[0038]); causing, by the computing device and based on determining that a popularity of a second portion of the content satisfies a first threshold, a second caching device to store the second portion of the content, wherein the second caching device is in a second tier of the hierarchy of caching devices, wherein the second tier is different from the first tier (fig. 5, 6, [0037]-[0038], when a popularity of a portion of content reaches a threshold based on frequency of requests or popularity, the portion of content is moved to a more popular cache level (lower in the hierarchy and closer to the users), for example, from cache level 1 to cache level 2; claims 1-3, different portions of content have different popularity/request frequency and can be migrated up or down the cache levels); causing, based on determining that a popularity of a third portion of the content satisfies a second threshold, a third caching device to store a third portion of the content, wherein the third caching device is in a third tier of the hierarchy of caching devices, wherein the third tier is different from the second tier (fig. 5, 6, when a popularity of a portion of content reaches a threshold based on frequency of requests or popularity, the portion of content is moved to a more popular cache tier, for example, from cache tier 2 to cache tier 3); and causing, by the computing device, the user device to request, from the first caching device, the first portion of the content ([0025], [0027], content portion will be fetched from a cache level corresponding to its popularity);                                                                                                             causing, by the computing device, the user device to request, from the second caching device, the second portion of the content ([0025], [0027], content portion will be fetched from a cache level corresponding to its popularity);                                                                                                           
causing, by the computing device, the user device to request, from the third caching device, the third portion of the content ([0025], [0027], content portion will be fetched from a cache level corresponding to its popularity).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEU T HOANG/Primary Examiner, Art Unit 2452